DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.  
The claim amendment dated March 5, 2021 has now been entered.  Claims 1, 11, and 15 were amended.  Claim 10 is a canceled claim.  Claims 1-9 and 11-15 are pending.
The rejection of claims 1-7, 9-11, and 13-15 under 35 U.S.C. 102(a)(1) as being anticipated by Asada et al. (US 2015/0155495 A1) is withdrawn due to the amendment dated March 5, 2021. 
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 2015/0155495 A1) is withdrawn due to the amendment dated March 5, 2021. 
The rejection of claims 1-9 and 12-14 under 35 U.S.C. 103 as being unpatentable over Wolk et al. (US 2003/0219625 A1) is withdrawn due to the amendment dated March 5, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Igawa et al. (US 2007/0232841 A1).
Igawa teaches fluorene derivatives for an organic layer of an organic electroluminescence device (see abstract).  
Regarding the instant formula (1) compound of claim 1, an Igawa fluorene derivative may be according to the following formula (I) (see par. 18):

    PNG
    media_image1.png
    276
    402
    media_image1.png
    Greyscale
.
In the formula (I), R1 and R2 may be selected as different groups from one another and may be selected as alkyl group or an aryl group, respectively (see par. 18).  The variable “n” may be 1 (see par. 24).  R5 may be arylene group (see par. 21) and variable “r” may be 0 to 4.  Group R3 may be selected as arylene group (see par. 19). Variable “p” may be 0 to 4 and variable q may be 0 to 3 (see par. 20). Igawa does not teach an example compound where one R1 is aryl while the other is alkyl.  Given the teaching of the reference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared compounds according to formula (I) as described above wherein the resultant compounds would 
	The material of formula (I) is part of a light emitting layer (see par. 30-39) used in combination with an iridium coordination compound.  Regarding the instant metal complex of instant formula (M) of claim 1, Igawa teaches at least the following example guest light emitting materials (see par. 68):

    PNG
    media_image2.png
    145
    269
    media_image2.png
    Greyscale
.
	Regarding claim 2, in Igawa fluorene derivative formula (I), R3 and R4 groups may be bonded on rings of the fluorene corresponding to instant R2A, R3A, R6A and R7A, respectively (see formula I, par. 18).
	Regarding claim 3, an Igawa formula (I) variable R1 or R2 may be selected as alkyl (see par. 18).
	Regarding claim 4, an Igawa formula (I) variable R1 or R2 may be selected as aryl (see par. 18).
	Regarding claim 5, Igawa formula (I) may comprise a R3 and/or R4 group as an aryl group or heterocyclic group per at least an instant D-C group where TDA is heterocyclic or aryl (see par. 18).
	Regarding claim 6, R3 or R4 may comprise an aryl group or heterocyclic group that is substituted (see par. 18).  Phenyl is specifically named as a R3 or R4 group (see par. 53).  5 phenyl groups on page 25.)  Further note that a group selected as D-A is not specifically required to be present.
	Regarding claim 7, the instant formula D-B is not specifically required to be present.
	Regarding claim 8, phenyl is specifically named as an Igawa formula (I) R3 or R4 group (see par. 53).   
	Regarding claim 9, the Igawa formula (I) may comprise a single fluorene group and accordingly, the instant claim 9 limitation is met.
	Regarding claim 11, Igawa specifically teaches Ir(ppy)3 and Ir(piq)3:

    PNG
    media_image2.png
    145
    269
    media_image2.png
    Greyscale
(see par. 68).  The compounds meet the requirements of instant Ir-1 and Ir-2, respectively.
	Regarding claim 12, Igawa teaches a plurality of phosphorescent materials (“light emitting material”) may be contained in the light-emitting layer with the fluorene derivative and guest phosphorescent complex to yield luminescence of multiple colors (see par. 67).
	Regarding claim 13, the organic layer comprising the fluorene derivative may be formed by a coating method, spin coating method, or ink jet method, which necessarily would encompass using a solvent with the materials being deposited (see par. 70).
	Regarding claim 14, the composition of formula (I) fluorene derivative and phosphorescent metal complex emitter is used as light emitting layer material in a light emitting device (see claims 4-8 on page 30).
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Igawa et al. (US 2007/0232841 A1) in view of Asada et al. (US 2015/0155495 A1).  Igawa is relied upon as set forth above.
Igawa et al. teaches using phosphorescent metal complexes known to emit phosphorescence (see par. 67), but does not specifically discuss an example metal complex having a substituent as set forth in claim 15.  Igawa clearly states the shown “structural formulae only show representative examples, and the present invention is not limited thereto”.  In analogous art of light emitting devices, Asada teaches phosphorescent complex EM2 (see par. 580) of Asada example D6:

    PNG
    media_image3.png
    331
    416
    media_image3.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected phosphorescent complex “EM2” taught by Asada as a phosphorescent metal complex emitting material for the Igawa luminescent layer, because one would expect the phosphorescent emitter to be similarly useful for light emission in the Igawa device.  One would expect to achieve a functional light emitting layer within the disclosure of Igawa and including the complex taught by Asada with a predictable result and a reasonable expectation of success.
Response to Arguments
Applicant’s arguments (received March 5, 2021) with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ma et al., Journal of Organic Chemistry, (2018), Vol. 83, pages 1065-1072 teaches 9,9-disubstituted fluorene derivatives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/DAWN L GARRETT/Primary Examiner, Art Unit 1786